Citation Nr: 1503054	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-35 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is of record.  The record was also held open for a period of sixty days to afford the Veteran an opportunity to submit additional evidence. The Veteran indicated that we would waive AOJ consideration of any evidence he submitted. Additional evidence was received by the Board in February 2014.


FINDING OF FACT

A chronic right knee disability was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed right knee disability is etiologically related to his reported injury during service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38. U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained. 

The Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for a right knee disability.  The VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

A review of the record shows that there is no competent evidence of record establishing that the Veteran experienced an alleged right knee injury.  In addition, there is no competent medical evidence establishing that any current right knee disability is etiologically related to his service.  The Veteran's STRs do not report any right knee injury and the evidence of record does not establish any causal relationship between an alleged right knee injury in service and his present right knee disability.  Further, and of particular import, the below discussion will show that the Veteran's assertion of having chronic right knee pain since service not credible.  In short, elements (2), (3), and (4) of McClendon have not been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran had a November 2014 hearing before the Board.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claims, including his contention that his right knee disability is due to a fall during his service.  Each duty to the Veteran outlined in Bryant was met during the January 2014 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that his right knee disability resulted from his active service.  He maintains that he slipped and fell on ice and twisted his knee.  The Veteran's STRs show he never reported any lower extremity symptoms and he had normal examinations of his lower extremities.  In addition, at his separation examination in July 1968, he reported that he was "in the best of health."  While his STRs show that he treated once in June 1968 for a low back ache, there is no evidence of any right knee complaints, symptoms, or treatment.

The first medical evidence of any right knee complaints is not until February 1972, almost 4 years after his military service.  He treated for complaints of right knee pain after falling.  He treated again in June 1973.  No reference was made to arthritis or his active service in either of those notes.  In July 1998, thirty years after his military service, he reported knee pain.  In October 1998, he denied experiencing any knee trauma but an MRI showed moderate joint effusion associated with complex tears of the medial meniscus.  He underwent a right knee arthroscopy.

At the January 2014 hearing, the Veteran reported that he was diagnosed with right knee arthritis at his military separation examination and started treatment for his right knee pain in 1969, the year after his separation.  He recalled being diagnosed as having arthritis while in service.  He submitted statements from family members and friends, who recalled the Veteran telling them of his in-service knee injury.

Consideration has been given to the Veteran's allegation (and those of his family members and friend) that he has had problems with his right knee after he slipped and fell on ice during his military service.  He is clearly competent to report symptoms of right knee pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while such complaints are deemed competent, they are no found to be credible.

The record contains no evidence of any treatment for right knee symptoms in service, at discharge, and after his discharge for the next four years.  There are over a year of records preceding his treatment in February 1972 and make no mention of knee problems.  Further, as noted, when he was seen for knee pain in February 1972, he only mentioned a recent fall.  No reference was made to his active service or prior diagnosis of arthritis.  The June 1973 record was similarly absent any reference to a past history of chronic knee pain, arthritis, or in-service knee injury.  The absence of such a history weighs against the veracity of his more recent statement.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Indeed, had he been experiencing chronic knee pain since service or to having been diagnosed as having arthritis since 1968/69, the Board reasonably believes that he would have reported the same to his care provider instead of reporting an acute injury or instances of pain.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not give a history of an in-service right knee injury until 2009.

The record shows that the Veteran reported having right knee pain but makes no reference to any injury in service until after he filed his claim for service connection for a low back disorder.  Instead, he reported falling around the time of treatment in February 1972 and denied experiencing any right knee trauma in October 1998.  Further, and of equal importance, reference is made to the Veteran's initial claim for service connection for low back disability in 2005, which he said was related to an in-service fall.  Had he been experiencing right knee pain at that time, and as he clearly was aware of VA benefits, he has provided no explanation as to why he did not file a claim for service connection for right knee disability at that time.  Such weighs against the Veteran's claimed history.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In fact, at a May 2005 examination, he reported that he slipped on ice and hurt his back, never mentioning any right knee pain.  It is not until April 2009 that the Veteran amended his claim to include a right knee disability due to the same falling incident.  At the hearing, the Veteran stated that he did not know why he did not mention his knee pain earlier.

In sum, the Board finds the Veteran's report of right knee injury continuous/chronic right knee symptomatology since service to lack credibility.  The statements from his family members and friend referencing a history of knee injury and pain since service lack credibility for the same reasons.

The Board also notes that the Veteran is not entitled to presumptive service connection for his right knee disability.  While degenerative changes of the right knee and moderate joint effusion associated with complex tears of the medial meniscus, which required surgery, are mentioned in the record, it is not diagnosed until thirty years after his service.  There is no indication in the record that the Veteran's reported event in service resulted in a diagnosis of arthritis within one year of separation from the service.  Indeed, the first evidence of any knee complaints is not until four years after his service after falling and also striking his head.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his right knee disability.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  In addition, the Veteran's wife, brother, and sister recall that the Veteran told them that he slipped and fell injuring his back and right knee in service.   They are also noted to be competent to report their observations of the Veteran.   However, as indicated, the Board has found that the Veteran's report of in-service right knee injury and subsequent knee disability lacks credibility.  Any theory of service connection would inherently lack the essential element (2) of the Shedden analysis, i.e., in-service injury.  Discussion of causation is thereby a moot point.

In summary, as the preponderance of the evidence is against the claim, service connection for a right knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


